
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.46


CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.R.F §§ 200.80(B)4 AND 240.24B-2


ROBODESIGN INTERNATIONAL

DEVELOPMENT AGREEMENT


        This Development Agreement (the "Agreement") is entered into this    day
of November, 2003 (the "Effective Date"), by and between RoboDesign
International, Inc., a Delaware corporation with its principal place of business
located at 5920 Pasteur Court, Carlsbad, CA 92008 ("RoboDesign"), and Isis
Pharmaceuticals, Inc., a Delaware corporation with its principal place of
business located at 2292 Faraday Avenue, Carlsbad, CA 92008, ("Isis").

R E C I T A L S

        A.    WHEREAS, RoboDesign has developed and is the owner of the
copyrights, Patents, trademarks and other intellectual property in certain
software and hardware relating to automation motion and vision control, and
certain user interfaces to facilitate user intervention with automated devices;

        B.    WHEREAS, Isis, through its Ibis Therapeutics™ program, is
designing a biosensor, called Triangulation Identification Genetic Evaluation of
biological Risks ("TIGER") as a tool to rapidly and specifically identify and/or
detect infectious agents through their unique genomic sequences; and

        C.    WHEREAS, Isis desires to engage RoboDesign to develop certain
instrumentation and related software to automate the TIGER detection processes.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

A G R E E M E N T

1.     Definitions.

        1.1   "Affiliate" shall mean any person, joint venture, partnership,
corporation, trust, unincorporated organization or other entity which, directly
or indirectly, controls, is controlled by, or is under common control with
another party.

        1.2   "End User" shall mean the ultimate user of a Tiger 2.0 Instrument
in the Field.

        1.3   "Field" shall mean [***.]

        1.4   "Ibis Software" means the software developed by Isis (either alone
or in collaboration with a third party) for use in the Prototype and/or the
Tiger 2.0 Instrument. Ibis software does not include the Work Software.

        1.5   "Isis Technology" shall mean all Patents, copyrights, copyright
applications, trade secrets, trade names, trademarks, formulas, know-how,
drawings, sketches, configurations, models, prototypes, machines, designs,
software, concepts, schematics, layouts, inventions, processes, and works of
authorship owned or controlled by Isis, including without limitation, those
related to the biochemical processes used in the TIGER technology and the Ibis
Software.

        1.6   "Patent" shall mean (a) patent applications (including provisional
applications and applications for certificates of invention); (b) any patents
issuing from such patent applications (including certificates of invention);
(c) all patents and patent applications based on, corresponding to, or claiming
the priority date(s) of any of the foregoing; and (d) any substitutions,
extensions (including supplemental protection certificates), registrations,
confirmations, reissues, divisionals, continuations, continuations-in-part (but
only to the extent claiming subject matter previously disclosed in the parent
application), re-examinations, renewals and foreign counterparts thereof.

--------------------------------------------------------------------------------

        1.7   "Prototype" shall mean the initial design and development of a
pre-production prototype of the Tiger 2.0 Instrument, which shall include the
Work Software and certain RoboDesign Software and may include the Ibis Software.
After satisfactory completion of the acceptance tests specified in Sections 2.2,
2.3 and 2.4, the Prototype may be used as a Tiger 2.0 Instrument.

        1.8   "RoboDesign Blocking Technology" shall mean all Patents,
copyrights, copyright applications, trade secrets, trade names, trademarks,
formulas, know-how, drawings, sketches, configurations, models, prototypes,
machines, designs, software, concepts, schematics, layouts, inventions,
processes, and works of authorship owned or controlled by RoboDesign (except for
the RoboDesign Software and the RoboDesign Architecture) that are necessary to
make, use or sell a Tiger 2.0 Instrument.

        1.9   "RoboDesign Architecture" shall mean the techniques of using the
RoboDesign Software to define a distributed network of individual machine
controllers as a system to support a collective process and to schedule,
synchronize, configure, control and monitor the individual machines in order to
complete specific process jobs, which RoboDesign has developed, or may develop
outside of its tasks under this Agreement, and which can be used, among other
ways, to assist in the development of the Work Software and the operation of the
Tiger 2.0 Instrument.

        1.10   "RoboDesign Software" shall mean software components including
ActiveX controls, class and other library modules, device drivers, and other
software objects, relating to automation, motion control, vision systems, image
processing, machine control, machine simulation and diagnostics, machine
remoting, synchronization and scheduling, machine data collection and
visualization, data tracking, recipe and script generation and user interfaces
to facilitate user intervention with automated devices, which RoboDesign has
developed, or may develop outside of its tasks under this Agreement, and which
can be used, among other ways, to assist in the development of the Work Software
and the operation of the Tiger 2.0 Instrument. RoboDesign Software does not
include the Work Software or the Ibis Software.

        1.11   "Tiger 2.0 Instrument" shall mean the instrument for the
automated detection of infectious agents by use of Isis' TIGER technology, as
more fully described in the Specifications attached as Exhibit B, or any
successor instrument thereto that employs [***.]

        1.12   "Unauthorized Code" means (i) any software routine designed to
disable a computer program automatically or under the positive control of a
person other than a licensee of the program and (ii) any software routines or
hardware components designed to permit unauthorized access to disable, erase, or
otherwise harm software, hardware, or data. Unauthorized Code does not include
software routines in a computer program, if any, designed to permit RoboDesign
to obtain access to the RoboDesign Software or the Work Software to perform its
obligations under this Agreement (e.g., remote access via modem).

        1.13   "Work" shall mean all work product, services and information, and
all intellectual property rights therein, created or developed by RoboDesign
under this Agreement, including without limitation, (i) the Prototype,
(ii) Patents, copyrights, copyright applications, trade secrets, trade names,
trademarks, moral rights, know-how, drawings, sketches, configurations, models,
prototypes, machines, designs, computer files containing designs, concepts,
schematics, layouts, inventions, processes, ideas, improvements and works of
authorship; (iii) the Work Software, including its source code and design
documents, (but not the RoboDesign Software) and related enhancements, upgrades,
bug fixes and any derivative works thereof; (iv) operator, user and technical
manuals relating to such software; and (v) training materials, guides,
specifications, listings and any other information concerning the Prototype.
"Work" shall not include (a) the RoboDesign Architecture and the RoboDesign
Software, and (b) the Isis Technology (even if such Isis Technology is
integrated with any other Work).

2

--------------------------------------------------------------------------------


        1.14   "Work Software" shall mean the software developed by RoboDesign
hereunder for use in connection with the Tiger 2.0 Instrument. Work Software
does not include the RoboDesign Software or the Ibis Software.

        1.15    Other Definitions.    The following other terms are defined as
follows:

"Effective Date" shall have the meaning set forth in the Preamble.

"End User License shall have the meaning set forth in Section 4.3.

"Escrow Agreement" shall have the meaning set forth in Section 4.6(a)

"Factory Acceptance Test" shall have the meaning set forth in Section 2.2.

"Release Event" shall have the meaning set forth in Section 4.6(b)

"Site Acceptance Test" shall have the meaning set forth in Section 2.3.

"Specifications" shall have the meaning set forth in Section 2.1.

"Source Code" shall have the meaning set forth in Section 4.6(a).

2.     Product Development.

        2.1    Design & Development of Prototype.    RoboDesign shall use
commercially reasonable efforts to design and develop the Prototype, including
the Work Software, according to design specifications provided to RoboDesign by
Isis and attached as Exhibit B (the "Specifications") within [***] months of the
Effective Date.

        2.2    Factory Acceptance Test.    Upon completion of the Prototype,
RoboDesign shall conduct the testing set forth on Exhibit C (the "Factory
Acceptance Test"), it being acknowledged that the Factory Acceptance Test shall
evaluate [***]. If the Prototype fails to satisfy the Factory Acceptance Test
requirements, RoboDesign shall, as soon as practicable, modify the Prototype, at
[***] to Isis, and again perform the Factory Acceptance Test as needed until the
Prototype successfully meets the Factory Acceptance Test requirements. When the
Prototype has successfully satisfied the Factory Acceptance Test, RoboDesign
shall give Isis written notice thereof and Isis shall take possession of the
Prototype as set forth in Section 2.6 below.

        2.3    Site Acceptance Test.    Promptly upon taking possession of the
Prototype, Isis shall conduct the testing set forth on Exhibit D (the "Site
Acceptance Test"), it being acknowledged that the Site Acceptance Test shall
evaluate [***]. If the Prototype fails to satisfy the Site Acceptance Test
requirements, RoboDesign shall, as soon as practicable, modify the Prototype, at
[***] to Isis, and Isis shall again perform the Site Acceptance Test as needed
until the Prototype successfully meets the Site Acceptance Test Requirements.
When the Prototype has successfully satisfied the Site Acceptance Test, Isis
shall give RoboDesign written notice thereof.

        2.4    Biochemical Acceptance Test.    Promptly upon taking possession
of the Prototype, Isis shall conduct the testing set forth on Exhibit E (the
"Biochemical Acceptance Test"). If the Prototype fails to satisfy the
Biochemical Acceptance Test requirements, RoboDesign shall, as soon as
practicable, modify the Prototype (i) at [***] to Isis if the failure to satisfy
the Biochemical Acceptance Test is due to the Prototype's failure to meet the
Specifications (as updated by mutually agreed change requests under Section 2.7
through the time of such failure) or (ii) at [***] to the extent such
modification requires new change requests under Section 2.7 to correct the
failure to satisfy the Biochemical Acceptance Test, and Isis shall again perform
the Biochemical Acceptance Test as needed until the Prototype successfully meets
the Biochemical Acceptance Test Requirements. When the Prototype has
successfully satisfied the Biochemical Acceptance Test, Isis shall give
RoboDesign written notice thereof.

3

--------------------------------------------------------------------------------


        2.5    Development Fee Payments.    Isis agrees to pay to RoboDesign all
development fees as set forth on Exhibit F (the "Development Fees") within [***]
days of the applicable due date specified on Exhibit F by wire transfer to a
bank account designated by RoboDesign or by check payable to RoboDesign. In the
event any payment of the Development Fees are not made when due such unpaid
Development Fees shall bear interest at the rate of [***]% per month, or the
maximum rate as permissible by law, whichever is less. All Development Fees
shall be non-refundable.

        2.6    Delivery.    Following satisfactory completion of Factory
Acceptance Testing, RoboDesign shall deliver the Prototype to Isis at
RoboDesign's facilities in Carlsbad, California. Title and risk of loss shall
pass to Isis when Isis takes possession of the Prototype at RoboDesign's
facilities. In addition to the Prototype, RoboDesign will deliver to Isis the
Work.

        2.7    Change Requests.    In the event Isis requests modifications to
the design specifications for the Prototype which are beyond the scope of the
original design specifications, RoboDesign agrees to cooperate with Isis to
accommodate reasonable changes to such design specifications; provided, however,
that if any such changes or alternative or additional design specifications
require RoboDesign to invest additional resources (including personnel
resources) beyond what is contemplated by the then-current design
specifications, or will result in additional costs to RoboDesign, then
RoboDesign will provide a quote for such changes and if Isis agrees, RoboDesign
will undertake the changes and Isis shall pay per the quote in accordance with
the terms defined in Exhibit F. If any Isis change request will impact a
delivery schedule previously agreed upon by the parties, RoboDesign shall notify
Isis and the parties shall make reasonable and appropriate adjustments to such
delivery schedule.

3.     Ownership of Technology.

        Subject to the rights set forth in Section 4 below:

        3.1    Work for Hire.    RoboDesign hereby agrees that all Work has been
specially ordered and commissioned by Isis and shall be "works made for hire"
for copyright purposes. Isis shall exclusively own all Work, including, without
limitation, all Patent, trade secret and copyright rights therein.

        3.2    Assignment.    RoboDesign hereby assigns to Isis, its successors
and assigns, all rights, title and interest in and to the Work including,
without limitation, the following:

        (a)   any U.S. copyrights that RoboDesign may possess or acquire in the
Work and all copyrights and equivalent rights in the Work throughout the world,
including all renewals and extensions of such rights that may be secured under
the laws now or hereafter in force and effect in the United States of America or
in any other country or countries;

        (b)   all rights in and to any inventions, ideas, designs, concepts,
techniques, discoveries, or improvements, whether or not patentable, embodied in
the Work or developed in the course of RoboDesign's creation of the Work,
including, but not limited to, all trade secrets, utility and design Patent
rights and equivalent rights in and to such inventions and designs throughout
the world, regardless of whether or not legal protection for the Work is sought;

        (c)   any documents, drawings, magnetically or optically encoded media,
or other materials created by RoboDesign under this Agreement; and

        (d)   the right to sue for infringements, which may occur before the
date of this Agreement, and to collect and retain damages from any such
infringements.

        3.3    Further Assistance.    At Isis' expense, RoboDesign shall take
all actions and execute and deliver all documents as Isis may reasonably request
to effectuate the acknowledgement of ownership herein and vesting of complete
and exclusive ownership of the Work in Isis. RoboDesign will provide reasonable
assistance to Isis and its attorneys and agents in securing any of the patent or
other proprietary rights provided for in this Section 3.3, including to
effectuate the acknowledgement of

4

--------------------------------------------------------------------------------

ownership contained herein and the vesting of complete and exclusive ownership
of the Work in Isis, and to secure, maintain and defend for Isis' own benefit
all rights therein, including the right to submit any Patent, copyright or
trademark application or registration.

        3.4    Isis Technology.    RoboDesign shall have no right, title or
interest in or to the Isis Technology.

4.     Licenses.

        4.1    Grant-Back of License in the Work by Isis.    Isis hereby grants
to RoboDesign an irrevocable, perpetual, worldwide, royalty-free, non-exclusive,
transferable and assignable license, with the right to sublicense, solely to
use, modify, copy, incorporate, create derivative works from, manufacture and
have manufactured products incorporating the Work for applications outside the
Field.

        4.2    Grant of License in the Isis Technology by Isis.    During the
term of this Agreement, Isis hereby grants to RoboDesign a, nonexclusive,
nonassignable, nontransferable royalty-free license to use, modify, copy,
incorporate, create derivative works from the Isis Technology solely for the
purpose of performing RoboDesign's obligations under this Agreement.

        4.3    Software License by RoboDesign.    RoboDesign hereby grants to
Isis (i) a non-exclusive, limited license to deliver one (1) copy of the
RoboDesign Software (in binary executable form) together with a Tiger 2.0
Instrument to an End User, (ii) a limited right to grant a sublicense to each
End User to use one (1) copy of the RoboDesign Software in conjunction with each
Tiger 2.0 Instrument only, provided that such sublicense is granted pursuant to
an end user license agreement (the "End User License Agreement") with terms no
less protective of RoboDesign's rights than those set forth on Exhibit G hereto.
The license rights granted under clauses (i) and (ii) of this Section 4.3 are
sublicensable, transferrable and/or assignable only to (x) the United States
government, (y) a partner of Isis that has agreed to make or commercialize a
Tiger 2.0 Instrument, or (z) as permitted under Section 10.9.

        4.4    Unblocking License by RoboDesign.    RoboDesign hereby grants to
Isis a non-exclusive, license to practice the RoboDesign Blocking Technology and
the RoboDesign Architecture solely to the extent necessary to make, use or sell
a Tiger 2.0 Instrument in the Field. This license is sublicensable to End Users
and the United States government, and is assignable to a partner of Isis that
has agreed to make or commercialize a Tiger 2.0 Instrument or as permitted under
Section 10.9.

        4.5    Government Rights.    The licenses granted under this
Section 4.1and 4.2 are subject to the rights of the United States Government as
set forth in 35 U.S.C. § 200 et seq. If there is any conflict between such
rights and the rights granted herein, such government rights will prevail.

        4.6    Source Code Escrow.    

        (a)   Escrow Agreement. If requested by Isis in writing, within 30 days
of such request RoboDesign will deliver one (1) copy of the RoboDesign Software
incorporated in the Tiger 2.0 Instrument in source code form (the "Source Code")
along with documentation as to the applicable use of the RoboDesign
Architecture, to an escrow agent to be mutually determined by the parties (the
"Escrow Agent"), and at such time, RoboDesign, Isis and the Escrow Agent shall
enter into the Escrow Agreement (the "Escrow Agreement"), which shall, among
other things, reflect the terms set forth in this Section 4.6. All fees and
expenses charged by the Escrow Agent will be borne by Isis.

        (b)   Release Events for Source Code. The Source Code and related
documentation shall be released from escrow and delivered to Isis upon the
occurrence of one or more of the following events (each, a "Release Event"):
(I) if RoboDesign becomes insolvent or admits insolvency or admits a general
inability to pay its debts as they become due; (II) if RoboDesign files a
petition

5

--------------------------------------------------------------------------------




for protection under the Bankruptcy Code of the United States, or an involuntary
petition in bankruptcy is filed against RoboDesign and is not dismissed within
sixty (60) days thereafter; (III) if RoboDesign or its successor with respect to
this Agreement ceases operations as a going concern or (IV) RoboDesign refuses
to or is unable to honor the warranty set forth in Section 5.1 or provide post
warranty service under Section 5.2.

        (c)   Effect of Release Event. Upon the occurrence of a Release Event
and the delivery of the Source Code and related documentation to Isis, Isis
shall have right only to use the Source Code and related documentation to
maintain and upgrade the software in the Tiger 2.0 Instrument (including those
being used by End Users) in accordance with the scope of the License set forth
in Section 4.3 and shall have no right to use the RoboDesign Software, the
Source Code or related documentation to design, develop, use or market any other
products. All right, title and interest in and to the Source Code and all
related documentation, and all copyrights, Patents, trademarks, service marks or
other intellectual property or proprietary rights related thereto are and shall
remain solely with RoboDesign, both prior to and after the occurrence of the
Release Event. Isis acknowledges that no other right, title or interest in or to
the Source Code or related documentation is granted under this Agreement, and
that no such assertion shall be made by Isis either prior to or after the
occurrence of the Release Event. Isis shall treat the Source Code and the
related documentation as Proprietary Information pursuant to Article 7 below.

5.     Warranties, Indemnity, Limitations of Liability, Insurance

        5.1    Limited Warranty, Warranty Service.    

        (a)   RoboDesign expressly warrants to Isis that the Prototype shall
conform with the Specifications and be free from defects in materials and
workmanship for a period of [***] months following the date the Prototype
satisfactorily completes the Site Acceptance Test (the "Warranty Period"), it
being acknowledged that such warranty covers only the electromechanical
operation of the Prototype and not the efficacy of the biochemical tests
performed by the Prototype. The terms of Exhibit H shall apply to RoboDesign's
warranty hereunder. RoboDesign's liability under this warranty shall be limited,
at its option, to replacing or repairing Prototype shown to be defective in
materials or workmanship. A claim of defective materials or workmanship in the
Prototype shall be allowed only when it is submitted to RoboDesign in writing
within [***] days after discovery by Isis or the End User of the defect, and in
any event, within the Warranty Period.

        (b)   To the best of its knowledge, RoboDesign represents and warrants
to Isis that the RoboDesign Software and the Work Software provided to Isis by
RoboDesign under this Agreement does not contain or will not contain any
Unauthorized Code. If RoboDesign discovers (whether on its own or through
notice) any Unauthorized Code in the RoboDesign Software or Work Software
provided to Isis under this Agreement, RoboDesign will promptly remove such
Unauthorized Code.

        5.2    Post Warranty Period Service.    At Isis' option, RoboDesign
shall provide service on the Prototype after the Warranty Period on terms set
forth on Exhibit H.

        5.3    Assignment of Warranties.    If material incorporated in the
Prototype contains one or more manufacturer's or supplier's warranties,
RoboDesign hereby assigns such warranties to Isis to the extent such warranties
are assignable. RoboDesign will use commercially reasonable efforts to secure
the ability to assign such warranties to Isis. RoboDesign will cooperate with
Isis to enable Isis to benefit from any such warranties that are not assignable.
Upon Isis' request, RoboDesign will provide to Isis a copy of such warranties.
Isis may transfer or assign the warranty under Section 5.1 to an End User.

6

--------------------------------------------------------------------------------


        5.4    Intellectual Property Warranty.    RoboDesign represents and
warrants that to its knowledge none of the devices and methods included in the
Prototype, when delivered to Isis under Section 2.6, will infringe any
intellectual property rights in the United States of any third party.

        5.5    No Other Warranties.    EXCEPT FOR THE EXPRESS WARRANTIES
CONTAINED HEREIN, ROBODESIGN MAKES NO WARRANTY HEREUNDER OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, AND ALL WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT AND
FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY ROBODESIGN.

        5.6    Indemnity by Isis.    Isis shall indemnify and hold RoboDesign
harmless from and against any liability, losses, damages, claims, costs and
expenses (including reasonable fees of attorneys and other professionals and
court costs) arising from any claim, action or cause of action related to the
use, manufacture, marketing or sale of Tiger 2.0 Instruments (including the
Prototype), unless such claim relates to (i) infringement of third party
intellectual property which was known to RoboDesign prior to, or during its
conduct of the Work or (ii) infringement of third party intellectual property
through the use of the RoboDesign Software as permitted under this Agreement.
Subject to the terms and conditions of this Agreement, Isis shall have the
primary responsibility for defending against any such claims, whether arising
under theories of negligence, strict liability, tort, product liability of
otherwise.

        5.7    Indemnity by RoboDesign.    RoboDesign shall indemnify and hold
Isis harmless from and against any liability, losses, damages, claims, costs and
expenses (including reasonable fees of attorneys and other professionals and
court costs) arising from (A) RoboDesign's breach of Section 5.1(b), or (B) a
claim, action or cause of action alleging that (i) the use of Tiger 2.0
Instruments (in the form of the Prototype that has successfully completed the
Site Acceptance Test), infringes a third party's intellectual property which was
known to RoboDesign prior to, or during its conduct of the Work, or (ii) the use
of RoboDesign Software as permitted under this Agreement, infringes a third
party's intellectual property; provided, however, that RoboDesign will have no
liability under this clause (ii) for any alleged infringement to the extent
arising from (y) any modification of the RoboDesign Software by Isis or an End
User or (z) the use of the RoboDesign Software in combination with technology
provided by Isis. Subject to the terms and conditions of this Agreement,
RoboDesign shall have the primary responsibility for defending against any such
claims.

        5.8    Indemnity Procedures.    Each Party's agreement to indemnify and
hold the other harmless is conditioned upon the indemnified Party (i) providing
written notice to the indemnifying Party of any claim, demand or action arising
out of the indemnified activities within [***] days after the indemnified Party
has knowledge of such claim, demand or action, (ii) permitting the indemnifying
Party to assume full responsibility to investigate, prepare for and defend
against any such claim or demand, (iii) assisting the indemnifying Party, at the
indemnifying Party's reasonable expense, in the investigation of, preparation of
and defense of any such claim or demand; and (iv) not compromising or settling
such claim or demand without the indemnifying Party's prior written consent.

        5.9    Limitation of Liability.    IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR LOSS OF PROFITS OR SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES REGARDLESS OF WHETHER SUCH PARTY WAS ADVISED, HAD OTHER REASON TO KNOW
OR IN FACT KNEW OF THE POSSIBILITY.

        5.10    Insurance.    For so long as any Tiger 2.0 products are in use
and for [***] years following the discontinuation of such use, Isis shall at its
own cost and expense, obtain and maintain in full force and effect, commercial,
general liability insurance, including personal injury and products liability
coverage or require its commercialization partners to obtain and maintain such
insurance. If required, Isis will provide RoboDesign with a certificate of
insurance evidencing the above and showing the name of the issuing company, the
policy number, the effective date, the expiration date and the limits of
liability. Isis will provide RoboDesign with written notice before Isis cancels
such insurance.

7

--------------------------------------------------------------------------------


6.     Term; Termination.

        6.1    Term of Agreement.    The term of this Agreement shall commence
on the date hereof and continue until successful completion of the Site
Acceptance Test, unless canceled or terminated earlier in accordance with the
provisions of this Agreement.

        6.2    Default Termination.    In the event of a material default under
this Agreement by either party, which breach is not cured within [***] days (or
[***] days in the event of a payment default) after the defaulting party's
receipt of written notice thereof, the nondefaulting party shall be entitled to
terminate this Agreement, effective at the end of such cure period; provided,
however that, once a Prototype has been delivered under Section 2.6, RoboDesign
may not terminate the licenses granted under Sections 4.3 and 4.4 for a material
breach (except for a breach of Section 2.5) to the extent such licenses are
necessary to make, use and sell a Tiger 2.0 Instrument. Notwithstanding anything
to the contrary stated hereinabove, in addition to and in lieu of its rights to
terminate this Agreement upon a material breach by either party, the other party
shall have the right to pursue any remedies available to it at law or in equity.

        6.3    Termination for Failure.    If (A) RoboDesign fails to deliver to
Isis a Prototype that meets the material requirements of the Specifications
after (i) the delivery schedule set forth in Section 2.1 lapses (as may be
extended from time to time pursuant to Section 2.7) and (ii) [***] days from the
date Isis provides RoboDesign with a reasonably detailed written notice of why
the Prototype does not meet the material requirements of the Specifications,
(B) and such failure results because RoboDesign did not use commercially
reasonable efforts to satisfy its obligations under this Agreement, then Isis
may, at its option, terminate this Agreement by providing RoboDesign with
written notice thereof and returning to RoboDesign all Work and equipment
purchased by RoboDesign and provided to Isis hereunder. In such event,
(i) Robodesign will return to Isis (i) all equipment and materials provided by
Isis to RoboDesign hereunder and all payments made to Robodesign under this
Agreement and (ii) any accrued payment obligations under this Agreement will
terminate and not survive within 60 days of such termination.

        6.4    Insolvency Termination.    In the event either party shall go
into liquidation, or have a receiver or trustee appointed for its property or
estate, or shall make an assignment for the benefit of creditors, whether any of
the aforesaid events be the outcome of a voluntary act or otherwise, the other
party shall be entitled by notice to terminate this Agreement forthwith.

        6.5    Termination by Isis for Convenience.    Isis may terminate this
Agreement at any time upon thirty (30) days notice to RoboDesign. In such event
Isis will pay RoboDesign for the services it provided through the date of such
termination on a time and materials basis at the rates set forth on Exhibit F
hereto and RoboDesign will refund to Isis the amount of any funds already paid
to RoboDesign that may exceed the amount owing for the time and materials.

        6.6    Continuing Obligations.    Sections 3, 4.1, 4.5, 4.6, 5, 6, 7, 8,
9 and 10 shall survive the termination or expiration of this Agreement.
Sections 4.3 and 4.4 shall survive the expiration or termination of this
Agreement only if pursuant to Section 6.1, Section 6.2 because of material
breach by RoboDesign, Section 6.4 because of insolvency of RoboDesign, or as
specified in Section 6.2. Any sublicense or assignment of warranty granted by
Isis to an End User under Section 4.3 will survive termination of this
Agreement.

7.     Confidential Information.

        7.1   Both RoboDesign and Isis have made and will continue throughout
the term of this Agreement to make available to the other party its confidential
and proprietary materials and information ("Proprietary Information"). All
material and information provided by one party to the other party relating to
the business, policies, procedures, customs and forms of providing party or any

8

--------------------------------------------------------------------------------

of its Affiliates (including, without limitation, the RoboDesign Technology, the
Isis Technology, and the Prototype) as well as information previously divulged
or delivered regarding the aforementioned subject matter, is hereby designated
as confidential and proprietary and shall be considered to be Proprietary
Information of the disclosing party. It is understood that the obligations set
forth above in this Section 7.1 do not apply to materials or information that:
(a) are already, or otherwise become, generally known by third parties, except
as a result of a wrongful act or omission of the receiving party; (b) are
generally furnished to others by the disclosing party without restriction on
disclosure; (c) were already known by the receiving party prior to receiving
them from the disclosing party and were not received from a third party in
breach of that third party's obligations of confidentiality; or (d) are
independently developed by the receiving party without the use of Proprietary
Information of the disclosing party.

        7.2   The receiving party shall maintain the confidentiality of the
disclosing party's Proprietary Information, will not disclose such Proprietary
Information without the prior written consent of the disclosing party, and will
use such Proprietary Information solely to perform its obligations hereunder.
Each party shall also keep confidential the terms of this Agreement and/or any
Exhibit hereto, except that either party may disclose such terms to its legal,
accounting or financial advisors.

        7.3   Neither party's obligations of confidentiality will prevent or
prohibit the parties from providing access to Proprietary Information upon
request of a state or federal regulatory agency or authority as may be required
by law or judicial or administrative process. Notwithstanding the foregoing, in
the event of any requested access to Proprietary Information by a regulatory
authority, the party from whom the Proprietary Information is requested will
provide written notice to the other party in a timely fashion to allow the other
party the opportunity to contest the release of its Proprietary Information to
such regulatory authority.

        7.4   RoboDesign will not disclose the terms or existence of this
Agreement without the prior written consent of Isis unless such disclosure is
made pursuant to a confidential disclosure agreement with terms substantially
similar to those contained in Sections 7.1 through 7.3.

        8.     Noncompetition. During the term of this Agreement and for
[***]years thereafter, RoboDesign will not develop or commercialize, or assist
in the development or commercialization of [***].

        9.     Export Compliance. Unless an appropriate license, exemption, or
similar authorization has been duly obtained, Isis shall not, nor shall Isis
authorize its employees, distributors, customers, and/or agents to, export or
re-export the Prototype or a Tiger 2.0 Instrument (including any information
relating thereto) to any country specified as a prohibited destination in
applicable U.S. laws, regulations, and ordinances, including the Regulations of
the U.S. Department of Commerce and/or other government agencies. Isis agrees to
defend, indemnify, and hold harmless RoboDesign from and against any claim,
loss, liability, expense, or damage (including liens or legal fees) incurred by
RoboDesign with respect to any of Isis' export or re-export activities contrary
to the foregoing instructions (subject to the procedures set forth in
Section 5.8).

10.   Miscellaneous.

        10.1    ISO 9001.    RoboDesign represents and warrants that it will
maintain at its sole expense its ISO 9001 or ISO 9002 certifications and will
apply an ISO 9001 and/or ISO 9002 (as applicable) compliant quality system to
the design and manufacture of the Prototype.

        10.2    Force Majeure.    Neither party shall be liable for failures or
delays (not to exceed [***] months) in performance hereunder due to fire,
explosion, breakdown of plant, lockout, casualty or accident, acts of God or the
public enemy, interference by civil or military authority, compliance with

9

--------------------------------------------------------------------------------


applicable laws of the United States of America or of any other governmental
authority, or any other similar cause beyond the control of the party in
question.

        10.3    Construction; Interpretation.    The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any article, section, recital,
exhibit, schedule and party references are to this Agreement unless otherwise
stated. No party, nor its counsel, shall be deemed the drafter of this Agreement
for purposes of construing the provisions of this Agreement, and all provisions
of this Agreement shall be construed in accordance with their fair meaning, and
not strictly for or against any party.

        10.4    Notices.    Any notice, demand, approval, consent, or other
communication required or desired to be given under this Agreement shall be in
writing and shall be (i) personally served, (ii) mailed in the United States
mail, certified, return receipt requested, postage prepaid, or (iii) sent via
commercial overnight courier, in each case addressed to the party to be served
with the copies indicated below, at the last address given by that party to the
other under the provisions of this section. All such communications shall be
deemed delivered at the earlier of actual receipt or (i) three (3) business days
following mailing by U.S. mail or (ii) one (1) business day following deposit
with a commercial overnight courier.

    RoboDesign:   RoboDesign International, Inc.
5920 Pasteur Court
Carlsbad, CA 92008
Attn: Chief Executive Officer
 
 
With a copy to:
 
Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, California 92660
Attn: Lawrence B. Cohn
 
 
Isis:
 
Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad CA 92008
Attn: David J. Ecker, Ph.D.
 
 
With a copy to:
 
Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad CA 92008
Attn: General Counsel

        10.5    Further Assurances.    Each party agrees to cooperate fully with
the other and execute such instruments, documents and agreements and take such
further actions to carry out the intents and purposes of this Agreement.

        10.6    Severability.    If any term, provision, covenant or condition
of this Agreement is found by a court of competent jurisdiction to be invalid,
void or unenforceable, then such term, provision, covenant or condition shall be
deemed to be stricken from this Agreement and the remainder of this Agreement
shall remain in full force and effect and shall in no way be effected, impaired
or invalidated thereby.

        10.7    Governing Law; Arbitration.    This Agreement shall be governed
by, and construed in accordance with the laws of the State of California,
without reference to rules of conflict or choice of laws that could result in
the application of laws of another jurisdiction. All disputes, differences or
questions arising out of this Agreement or as to the rights or obligations of
the parties hereunder or in connection herewith or as to the construction or
interpretation hereof shall be attempted to be resolved

10

--------------------------------------------------------------------------------

by discussion between the CEO of RoboDesign and the Executive Vice President of
Isis. Any such disputes which cannot be so resolved within thirty (30) days of
written notification to the CEO of RoboDesign and the CEO of Isis detailing the
nature of the dispute(s) shall be referred to binding arbitration, held in San
Diego, California, before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.

        10.8    Independent Contractor Status, No Agency.    RoboDesign's and
Isis' activities hereunder shall be conducted as independent contractors and no
agency relationship shall exist between the parties. Neither party shall
represent to any third party that it is an agent or Affiliate of the other
party.

        10.9    Assignment.    This Agreement shall not be assignable by either
party without the consent of the other party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, either party may, without the other's
consent, assign or otherwise transfer this Agreement or any right or obligation
hereunder to any affiliate or in connection with the transfer or sale of the
business (whether by merger, sale of stock or sale of assets) to which this
Agreement relates. All the terms, covenants and conditions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

        10.10    Parties in Interest.    Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the parties to it and their
respective successors, permitted sublicensees and assigns, nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third persons to any party to this Agreement, nor shall any provision give
any third persons any right of subrogation or action over or against any party
to this Agreement.

        10.11    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one instrument.

        10.12    Entire Agreement; Amendment.    This Agreement (including all
Exhibits hereto) sets forth the entire understanding and agreement between the
parties with respect to the subject matter hereof, and supersedes and replaces
any prior understanding, agreement or statement, written or oral, with respect
to the same. Any terms of any purchase order, confirmation or invoice, whether
or not signed, are expressly rejected and shall be superseded by this Agreement.
The parties hereto expressly agree and confirm that this Agreement is executed
without reliance on any oral or written statements, representations or promises
of any kind which are not expressly contained in this Agreement. This Agreement,
and the Exhibits hereto, shall not be modified except by a writing signed on
behalf of each of the parties hereto.

        IN WITNESS WHEREOF, the parties have executed this Development Agreement
as of the Effective Date.

    "RoboDesign"
 
 
ROBODESIGN INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:
/s/  ROBERT COREY      

--------------------------------------------------------------------------------

    Its: CEO

--------------------------------------------------------------------------------


 
 
"Isis"
 
 
ISIS PHARMACEUTICALS, INC.,
a Delaware corporation
 
 
By:
/s/  B. LYNNE PARSHALL      

--------------------------------------------------------------------------------

    Its: EVP and CFO

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

EXHIBIT B

SPECIFICATIONS

[***]

        Specifications include Developer Kit to allow Isis to modify system
protocols,
control logic and parameters independently of RoboDesign

12

--------------------------------------------------------------------------------

EXHIBIT C

FACTORY ACCEPTANCE TEST

        The specifics of the Factory Acceptance Test will be agreed upon
by the Parties within 30 days of the Effective Date

13

--------------------------------------------------------------------------------

EXHIBIT D

SITE ACCEPTANCE TEST

        The specifics of the Site Acceptance Test will be agreed upon
by the Parties within 30 days of the Effective Date

14

--------------------------------------------------------------------------------

EXHIBIT E

BIOCHEMICAL ACCEPTANCE TEST

        The specifics of the Biochemical Acceptance Test will be agreed upon
by the Parties within 30 days of the Effective Date

15

--------------------------------------------------------------------------------

EXHIBIT F

DEVELOPMENT FEES

Development Fees

[***]

Payment Schedule

[***]payable on Effective Date

[***] payable [***] days from Effective Date

[***] payable on successful completion of Factory Acceptance Test

[***] payable on successful completion of Site Acceptance Test, provided,
however that if Isis fails to complete the Site Acceptance Test within [***]
days following successful completion of the Factory Acceptance Test, the
aforementioned [***] shall be due and payable by Isis at the end of such [***]
days.

[***] payable on successful completion of Biochemical Acceptance Test, provided,
however that if Isis fails to complete the Biochemical Acceptance Test within
[***] days following its payment of the [***] set forth above, the remaining
[***] shall be due and payable by Isis at the end of such [***] days.

Design Changes:

RoboDesign may at its (i) option bill [***] of the incremental cost attributable
to such design change upon acceptance of change order by Isis and [***] upon
completion and acceptance of such design change, due upon receipt of invoice; or
(ii) Bill for Isis approved changes upon completion, due upon receipt of
invoice.

Purchase Price of Developer Kit (as described in the Specifications): [***]

16

--------------------------------------------------------------------------------




TIME & MATERIALS PRICING

        Senior Management—[***] per hour

        Project Management—[***] per hour

        Software Engineer—[***] per hour

        Mechanical & Electrical Engineer—[***] per hour

        Field Service Technicians—[***]

        All other employees—[***] per hour

        Materials—Priced at a Prime Profit rate of [***].

17

--------------------------------------------------------------------------------


EXHIBIT G

MINIMUM END USER LICENSE

Important—read carefully: this document is a legal agreement between you, the
Licensee, and Isis Pharmaceuticals, the Licensor, for this software product. By
installing or otherwise using the software product, you agree to be bound by the
terms of this agreement.

        1.    GRANT OF LICENSE.    In consideration of payment of the license
fee, which is part of the price paid for this product, Licensor grants to the
Licensee a non-exclusive, non-transferable license, without right to sublicense,
to use this copy of the enclosed software on the single computer in conjunction
with the equipment on which it was provided at a single location. Licensor
reserves all rights not expressly granted to Licensee.

        2.    OWNERSHIP OF SOFTWARE.    As between Licensee and Licensor, title
to, ownership of, and all rights and interests in, the software and software
documentation, and all copies thereof remains at all times vested in Licensor.
The license granted by this Agreement and your payment of the license fee gives
you the right to use the software in accordance with the terms of this
Agreement. This license is not a sale of the original software or any copy.

        3.    COPY RESTRICTIONS.    This software and the accompanying written
materials are copyrighted. Unauthorized copying of the software, including
software that has been modified, merged, or included with other software, or
other written materials is expressly forbidden. You may be held legally
responsible for any copyright infringement that is caused or incurred by your
failure to abide by the terms of this license. Subject to these restrictions,
you may make one (1) archival copy of the software solely for backup purposes as
permitted by 17 U.S.C. § 117. You must reproduce and include the original
copyright notice with the copy. This clause does not provide any rights beyond
those provided by 17 U.S.C. § 117.

        4.    USE RESTRICTIONS.    As the Licensee, you may not electronically
transfer the software from one computer to another over a network. You may not
disclose, publish, translate, release, or distribute copies of the software or
accompanying written materials to others. You may not modify, adapt, translate,
or create derivative works based on the written materials without the prior
written consent of Licensor. You may not loan, rent, lease, sell or transfer the
software to another user except as part of the permanent transfer of all
software, written materials and hardware with which the software was delivered.

        5.    TERMINATION.    This license is effective until terminated. This
license will terminate automatically without notice if you fail to comply with
any provision of this license. Upon termination you shall destroy the written
materials and all copies of the software, including modified copies, if any.

        6.    LIMITED WARRANTY.    Licensor warrants to the original media on
which the software is (are) recorded is (are) free from defects and materials
and workmanship under normal use and service for a period of ninety (90) days
from the date of delivery as evidenced by a copy of the sales receipt. Further,
Licensor hereby limits the duration of any implied warranty(ies) on the media to
the period stated above. Some states do not allow limitations on duration of an
implied warranty, so the above limitation may not apply to you.

        7.    DISCLAIMER OF WARRANTY AND LIMITED WARRANTY.    The software and
accompanying written materials, including instructions for use, are provided "as
is" without warranty of any kind, either express or implied. Further, Licensor
does not warrant, guarantee, or make any representations regarding the use, or
the results of the use, of the software or written materials in terms of
accuracy, reliability, currentness, or otherwise. The entire risk as to the
results and performance of the software is assumed by you. If the software or
written materials are defective, the Licensor or its dealers, distributors,
agents, or employees, are not responsible for the cost of any

18

--------------------------------------------------------------------------------


necessary servicing, repair, or correction. Licensor's entire liability and your
exclusive remedy as to the media will be, at Licensor's option, either
(a) return of the purchase price or (b) replacement of the media that does not
meet limited warranty and which is returned to Licensor with a copy of the sales
receipt. If failure of the media has resulted from accident, abuse, or
misapplication, Licensor shall have no responsibility to replace the disk or
refund the purchase price. Any replacement media is warranted for the remainder
of the original warranty period or thirty (30) days, whichever is longer.

Except as stated above the software provided and the documentation are provided
without warranties of any kind, either express or implied, including but not
limited to the implied warranties of non-infringement, merchantability and
fitness for a particular purpose. No oral or written information or advice given
Licensor its dealers, distributors, agents, or employees shall create a warranty
or in any way increase the scope of this warrant, and you may not rely on any
such information or advice. This warranty gives you specific legal rights. You
may have other rights, which vary from state to state.

Neither Licensor nor anyone else who has been involved in the creation,
production, or delivery of this product shall be liable for any direct,
indirect, consequential, or incidental damages, including damages for loss of
business profits, business interruption, loss of business information, and the
like (arising out of the use of or inability to use such products) even if
Licensor has been advised of the possibility of such damages. Because some
states do not allow the exclusion or limitation of liability for consequential
or incidental damages, the above limitation may not apply to you.

        8.    MISCELLANEOUS.    This Agreement expresses the entire agreement
between Licensor and the LICENSEE and supersedes any prior communications, oral
or written relating to this software. This Agreement is governed by the laws of
the State of California

        9.    U.S. GOVERNMENT RESTRICTED RIGHTS.    The software and
documentation is provided with RESTRICTED RIGHTS. Use, duplication, or
disclosure by the Government is subject to restrictions as set forth in
subparagraph (c)(1)(ii) of the Rights in Technical Data and Computer Software
clause at DFARS 252.227-7013. Contractor/manufacturer
is                        , located at                                         
       . Should you have any questions concerning this Agreement, or if you
desire to contact Licensor, please write to:                        , located
at                        .

19

--------------------------------------------------------------------------------


EXHIBIT H

STANDARD WARRANTY TERMS

RoboDesign provides a limited warranty as standard with all of its products.
During the coverage term, technical support as well as software upgrades are
provided free of charge. This will allow our service engineers to quickly
address any initial problems thus ensuring accurate and reliable system
performance.

Warranty Features

•   Coverage Terms     [***] month for parts and labor. Unlimited technical
support via phone or email. 1-2 business hour response and on-site support while
the prototype system is located in the San Diego area.
•
 
Software     All software updates and upgrades, as released during the term.
Includes updated manuals and other support documentation.
•
 
On-site Emergency Visits
 
 
Unlimited as needed.



Summary of Services Period of Service Coverage   Monday-Saturday, 8am-5pm
excluding holidays, or as needed for emergency visits Parts   Included for [***]
months Labor   Included for [***] months Telephone and Email Response   1-2
business hours Emergency Visits   As needed Emergency Visit Response   Same day
while prototype system is located in San Diego, 2-3 business day if elsewhere
Preventative Maintenance Visits   As needed Travel Expenses   Included Software
Revisions and Upgrades   Included Training   As needed

20

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.46



ROBODESIGN INTERNATIONAL DEVELOPMENT AGREEMENT
